Exhibit NEWS Contacts: Analysts/Investors: Brian J. Radecki - Chief Financial Officer (301) 664-9132 bradecki@costar.com Media: Timothy J. Trainor - Communications Director (301) 280-7695 ttrainor@costar.com CoStar Group Announces Fourth Quarter and Year-end 2007 Results Company Posts 28.5% Increase in Net Income for 2007, Confirms Earnings Outlook of 25% to 30% Net Income Growth for 2008 BETHESDA, MD — February 20, 2008 - CoStar Group, Inc. (Nasdaq: CSGP), the number one provider of information services to the commercial real estate industry, today announced that net income for the year ended December 31, 2007 increased 28.5% to $16.0 million, or $0.82 per diluted share, compared to $12.4 million, or $0.65 per diluted share for 2006. EBITDA (earnings before interest, taxes, deprecation and amortization) for the year ended December 31, 2007 was $34.0 million, an increase of 31.3% compared to EBITDA of $25.9 million in 2006.
